DETAILED ACTION
	This Office Action is in response to the amendment filed on May 3, 2022. Claims 1 - 20 are presented for examination. Claims 1 - 5, 7 - 14, and 16 - 20 are rejected and this Office Action is being made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 3, 2022 has been entered and considered by the examiner. Based on the amendment to the drawings with regards to elements 200, 222, 330, and 430, the objection to the drawings with respect to elements 200, 222, 330, and 430 have been withdrawn. In addition, based on the amendments to overcome the 101 rejections, the rejections under 35 U.S.C. 101 have been withdrawn. However, the objections to the drawings pertaining to elements 710 and 730 on page 10, lines 24 - 25, are maintained, as they were not addressed. 

Response to Arguments
Applicant's arguments filed on May 3, 2022 have been fully considered but they are not persuasive. 

With regards to claims 17, 20 and the rejection under 35 U.S.C. 102, The applicant argues that Gencturk (“Optimal Design of Lattice Wind Turbine Towers”) does not disclose “model file including a base geometry for a structure and a plurality of analysis parameters including at least modification geometries that define changes that can be made to the base geometry of the structure”, because Gencturk makes no mention of a model file including both base geometry and analysis parameters including modification geometry that define changes that can be made to the base geometry”.
The examiner respectfully disagrees. For further clarification with regards to weight and geometry, page 6, lines 1 -10 discusses the total weight during optimization, and discloses different combinations of sections in Table 4.2 used to determine a solution, with a specific leg section with properties provided in Table 4.1. Table 4.1 shoes each section, for example section 9 with legs of 35 mm in length and 3mm of thickness, and section 23, 24, etc. read the same, for example 50 mm of length and 6mm and 7 mm of thickness for the leg sections of 23 and 24. Table 4.2 shows different combinations used to find the solution, including different section numbers that correspond to the info explained for Table 4.1. Each section shown in the six solutions provide different leg combinations that have different lengths and thickness. Based on the different combination of sections to determine the total weight, the length and thickness of the legs of towers design changes, providing different geometries for each combination of sections. Considering FIG. 4.1 shows the total weight during optimization, starting with the weight shown as between 110 - 115 kN, this corresponds with the first combination of sections in Table 4.2, with the total weight being 111.472 kN, also clarified on page 6, lines 1 - 2. Based on this correlation, the first combination of sections is considered the base geometry, and each combination is considered a modification, to determine the optimal solution of decreased weight.

In addition, the applicants argues that even if Gencturk did adjust geometry, simply adjusting geometry does not teach that one should maintain both base geometry and analysis parameters, as opposed to simply updating a single geometry in the model file. 
The examiner respectfully disagrees. Page 3, lines 1 - 10 discloses analysis and initial design of the tower performed, including 3-D truss elements used in finite element modeling and geometry non-linearity, as well as the load combination considered in analysis provide in Table 2.1 including gravity, wind, and earthquake load factors. Page 4, lines 1 - 14 discloses additional information in terms of the structural material elastic, geometrically non-linear analysis performed.

In addition, the applicant argues that even if Gencturk did teach superimposing combinations of gravity, wind, and earthquake loads, this does not teach merging base geometry and the analysis parameters including modification geometry. 
The examiner respectfully disagrees. Table 4. 2 discloses optimal solutions using different combination of sections of the tower, as recited in the preceding arguments above. Table 4.2 also shows a section of 1st and 2nd mode, as well as 3rd mode. This corresponds to the first, second, and third modes shown as the first three mode shapes in FIG. 3.1 with regards to the finite element model, which was designed that considered the element forces from gravity, wind, and earthquake loads. The merging of base geometry and analysis parameters are found in the optimization problem of the total cost of the wind turbine tower, which uses the information from the design checks that included the finite element models in FIG. 3.1, as provided on page 12 - 18 and recites the different sections of varying sizes, also provided in Table 4.1 and used in the solutions determined in Table 4.2.

With regards to claim 10, the applicant argues that Gencturk does not disclose analytical model of “telecom towers”, as the analytical modeling of telecom towers is being performed, using a model file including a base geometry for a telecom tower and analysis parameters for the telecom tower including at least modification geometries that define changes that can be made to the base geometry of the telecom tower.
The examiner respectfully disagrees. Page 1, lines 23 - 31 (if including the summary, otherwise page 1, lines 8 - 16) in the Introduction Section recites the structural system that can be used in wind turbine towers, including lattice and tubular, in which lattice trusses are also used in power transmission and communication, as well as wind turbine optimization, as provided on page 2, lines 10 - 13, along with page 2, lines 19 - 21, which discusses using seismic loading in design optimization of lattice towers for power transmission. Page 2, lines 25 - 28 adding the optimization included static and dynamic loads, as well as size optimization with considerations of the weight of the material. This background section provides indication that the optimization performed in Gencturk and previously methods does not omit the lattice tower design optimization as pertaining only to wind turbines, as the optimizations performed have been used in a plurality of other lattice trusses, including power transmission as well as communication towers. While Gencturk recites wind turbines, the teaching is directed towards the lattice structure, see the outline drawings of the tower in FIG. 2.1 that provides the section of the tower, as well as the finite element model in FIG. 3.1 and the three mode shapes, and the lattice structure optimization provided in the teaching of Gencturk is not limited to only wind turbines.

Examiner’s Note
A call was made to the attorney of record on July 18, 2022, to possibly discuss amendments to the claims, but the call was not returned.

Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Elements 710 and 730, as shown on page 10, lines 24 and 25, are not disclosed in the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 13, 14, 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gencturk et al (“Optimal Design of Lattice Wind Turbine Towers”), hereinafter “Gencturk”.

As per claim 10, Gencturk discloses:
an electronic device usable to perform layered analytical modeling for design and analysis of telecom towers (Gencturk, Page 4, lines 3 - 4 discloses the use of computer software to perform design and analysis of the tower, and page 5, lines 1 - 2 add at least one finite element analysis program used in the analysis, providing a plurality of software used to perform the analysis, typically performed on a computer or workstation.)

comprising a display screen; a processor; and a memory coupled to the processor and configured to store a model file including a base geometry for a telecom tower, a plurality of analysis parameters for the telecom tower (Gencturk, page 4 provides FIG. 2.1 showing a drawing of the tower, which includes a plurality of sections and the overall height as well as the height of the different sections and weight of the turbine. Page 7, lines 1 - 4 adds that the weight of the tower can be changed during optimization processes, with Table 4.2 provides a group of tower sections and different weights of components.)
In addition, page 6, lines 1 - 10 and Table 4.2 discloses several combinations of sections of the tower, used to find the optimal solution with regards to the total weight, length and thickness of the legs of the towers in the design, this provides different geometries for each combination of sections, along with FIG. 4.1 shows the weight of combinations of sections in Table 4.2, also provide on page 6, lines 1 - 2. The optimization of the weight of the tower includes using different components with different geometries (thickness and length) in the design, which also included the forces implemented during the finite element analysis and optimization of the tower, as provided on page 5, lines 9 - 11.
The use of computer software to perform the analysis of the tower and the load combinations is interpreted to execute the software on a computer, with the computer including at least one form of memory and at least one processor to execute the software.

and a plurality of scenarios that are each defined by different selections of one or more analysis parameters included in the model file (Gencturk, Table 2.1 discloses load factors in the form of gravity, wind and earthquake load factors, and a number of combinations for the load factors.)

a design application executable on the processor (Gencturk, page 4, lines 3 - 4 discloses using computer software to design the tower.)

the design application including an active scenario guidance process configured to identify and access the analysis parameters of a selected scenario from the model file (Gencturk, page 3, lines 45 - 49 discloses wind and seismic information associated with the tower, and page 4, lines 1 - 2 discloses Table 2.1, which provides different load combinations including gravity, wind and earthquake/seismic load factors with regards to the design of the tower.)
	Each load factor disclosed in Table 2.1 are interpreted as analysis parameters, and the combinations (1 - 5) are interpreted as scenarios for each value of the respective load factors.

a data merge engine configured to merge the base geometry and analysis parameters of the selected scenario to generate a unified description (Gencturk, page 5, lines 7 - 13 discloses superimposing load combinations (gravity, wind, and earthquake loads) on the finite element model of the tower, and providing an optimization that includes the weight of the material for the tower, cross-sectional area and measurements of components of the tower, and page 7, lines 8 - 10 adds the results that provide an optimized tower.)

a data model engine configured to generate a visualization and analysis results for the selected scenario from the unified description (Gencturk, page 7, lines 1 - 2 provides the optimization progression shown in a graph in FIG. 4.1, along with page 7, lines 8 - 10 adds the results of the optimization of the tower included in Table 4.2.)

and a user interface process configured to display the visualization and analysis results in a user interface on the display screen (Gencturk, page 7, lines 1 - 2 provides the optimization progression shown in a graph in FIG. 4.1, along with page 7, lines 8 - 10 adds the results of the optimization of the tower included in Table 4.2.)
Page 4, lines 3 - 4 discloses the use of computer software to perform design and analysis of the tower, and page 5, lines 1 - 2 add at least one finite element analysis program used in the analysis, providing a plurality of software used to perform the analysis, typically performed on a computer or workstation comprising at least one form of memory and at least one processor to execute the software.

As per claim 17, Gencturk discloses:
an electronic device readable medium storing instructions executable on processors of one or more electronic devices, the instructions when executed are operable to load a model file for a structure, the model file including a base geometry for a structure and a plurality of analysis parameters including at least modification geometries that define changes that can be made to the base geometry of the structure (Gencturk, page 4 provides FIG. 2.1 showing outline drawing of the tower, which includes a plurality of sections and the overall height as well as the height of the different sections and weight of the turbine. Page 7, lines 1 - 4 adds that the weight of the tower can be changed during optimization processes, with Table 4.2 provides a group of tower sections and different weights of components.)
In addition, page 6, lines 1 - 10 and Table 4.2 discloses several combinations of sections of the tower, used to find the optimal solution with regards to the total weight, length and thickness of the legs of the towers in the design, this provides different geometries for each combination of sections, along with FIG. 4.1 shows the weight of combinations of sections in Table 4.2, also provide on page 6, lines 1 - 2. The optimization of the weight of the tower includes using different components with different geometries (thickness and length) in the design, which also included the forces implemented during the finite element analysis and optimization of the tower, as provided on page 5, lines 9 - 11.
Page 4, lines 3 - 4 discloses the use of computer software to perform design and analysis of the tower, and page 5, lines 1 - 2 add at least one finite element analysis program used in the analysis, providing a plurality of software used to perform the analysis, typically performed on a computer or workstation comprising at least one form of memory and at least one processor to execute the software.

receive selections of one or more analysis parameters from the plurality of analysis parameters to define a scenario (Gencturk, page 3, lines 45 - 49 discloses wind and seismic information associated with the tower, and page 4, lines 1 - 2 discloses Table 2.1, which provides different load combinations including gravity, wind and earthquake/seismic load factors with regards to the design of the tower.)

merge the base geometry and analysis parameters of the scenario to generate a unified description (Gencturk, page 5, lines 7 - 13 discloses superimposing load combinations (gravity, wind, and earthquake loads) on the finite element model of the tower, and providing an optimization that includes the weight of the material for the tower, cross-sectional area and measurements of components of the tower, and page 7, lines 8 - 10 adds the results that provide an optimized tower.)
As provided on page 5, lines 9 - 11, the superimposing of forces are performed during the finite element analysis during the design check and optimization, with the weight and measurements of components of the tower, with page 6, lines 1 - 2 adds optimization including the weight (initial total weight) and page 6, lines 5 - 7 adds the optimization includes using a plurality of solutions, as shown in Table 4.2 with properties for sections disclosed in Table 4.1.

generate a visualization and analysis results for the scenario from the unified description (Gencturk, page 7, lines 1 - 2 provides the optimization progression shown in a graph in FIG. 4.1, along with page 7, lines 8 - 10 adds the results of the optimization of the tower included in Table 4.2.)

and store the scenario to the model file, wherein the model file includes a plurality of scenarios that are each defined by different selections of one or more analysis parameters included in the model file (Gencturk, page 4, lines 1 - 4 discloses the combination of forces used in the initial design and analysis of the tower using computer software, shown in Table 2.1 with regards to the gravity load factor, wind load factor, and earthquake load factor.)
The use of computer software to perform the analysis of the tower and the load combinations is interpreted to have the data stored on memory for use in the analysis during the execution of the software.

For claim 13: The prior art of Gencturk discloses claim 13: The electronic device of claim 10, wherein:
at least two of the plurality of scenarios share one or more analysis parameters included in the model file to avoid data duplication (Gencturk, page 4, Table 2.1 discloses the load combinations that include the same wind load factor for a plurality of combinations, as well as share the same gravity load factor as well as the same load factors in different combinations.)

For claim 14: The prior art of Gencturk discloses claim 14: The method of claim 10, wherein:
the plurality of scenarios represents a history of changes to analysis parameters for the telecom tower
(Gencturk, page 4 Table 2.1 discloses a plurality of load combinations used in the analysis, including combinations that uses different value for each of the gravity, wind and earthquake load factors, and page 6, lines 35 - 37 adds each load combination was used to perform a structural analysis, in which a plurality of analysis have been performed to evaluate the design checks.)
	With the different combination of loads in each analysis, each combination used in previous analyses are interpreted as previous parameters changed for each analysis performed.

For claim 16: The prior art of Gencturk discloses claim 16: The electronic device of claim 10, wherein the loading definitions include a wind definition and a seismic definition (Gencturk, page 3, lines 46 - 49 discloses wind pressure and seismic design spectrum calculated, with Table 2.1 also provides wind and earthquake load factors.)

For claim 20: The prior art of Gencturk discloses claim 20: The electronic device readable medium of claim 17, wherein:
at least two of the plurality of scenarios share one or more analysis parameters included in the model file to avoid data duplication (Gencturk, page 4, Table 2.1 discloses the load combinations that include the same wind load factor for a plurality of combinations, as well as share the same gravity load factor as well as the same load factors in different combinations.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 7 - 9, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gencturk et al (“Optimal Design of Lattice Wind Turbine Towers”), hereinafter “Gencturk”, and further in view of Priest et al (U.S. PG Pub 2018/0249343 A1), hereinafter “Priest”.

As per claim 1, Gencturk discloses:
a method for design and analysis of telecom towers with a design application that performs layered analytical modeling, comprising loading from a data repository into the design application executing on an electronic device a model file for a telecom tower (Gencturk, page 5, lines 1 - 3 discloses a finite element model of a lattice tower is provided for structural analysis, shown in FIG. 3.1.)
Page 4, lines 3 - 4 discloses the use of computer software to perform design and analysis of the tower, and page 5, lines 1 - 2 add at least one finite element analysis program used in the analysis, providing a plurality of software used to perform the analysis, typically performed on a computer or workstation comprising at least one form of memory and at least one processor to execute the software.

the model file including a base geometry for the telecom tower and a plurality of analysis parameters including modification geometries that define changes that can be made to the base geometry of the telecom tower (Gencturk, page 4 provides FIG. 2.1 showing a drawing of the tower, which includes a plurality of sections and the overall height as well as the height of the different sections and weight of the turbine. Page 7, lines 1 - 4 adds that the weight of the tower can be changed during optimization processes, with Table 4.2 provides a group of tower sections and different weights of components.)
	In addition, page 6, lines 1 - 10 and Table 4.2 discloses several combinations of sections of the tower, used to find the optimal solution with regards to the total weight, length and thickness of the legs of the towers in the design, this provides different geometries for each combination of sections, along with FIG. 4.1 shows the weight of combinations of sections in Table 4.2, also provide on page 6, lines 1 - 2. The optimization of the weight of the tower includes using different components with different geometries (thickness and length) in the design, which also included the forces implemented during the finite element analysis and optimization of the tower, as provided on page 5, lines 9 - 11.

loading definitions that define how loads incident on the telecom tower are evaluated (Gencturk, page 3, lines 39 - 40 discloses a measurement of different sections of the tower, as well as the loads and weight of the turbine, shown in FIG. 2.1, and page 4, lines 1 - 2 provides Table 2.1, which provides different load combinations including gravity, wind and earthquake/seismic load factors in the analysis of the tower.)

receiving, in a user interface of the design application, a selection of one or more analysis parameters from the plurality of analysis parameters to define a scenario (Gencturk, page 3, lines 45 - 49 discloses wind and seismic information associated with the tower, and page 4, lines 1 - 2 discloses Table 2.1, which provides different load combinations including gravity, wind and earthquake/seismic load factors with regards to the design of the tower.)

merging, by a data merge engine of the design application, the base geometry and analysis parameters of the scenario to generate a unified description (Gencturk, page 5, lines 7 - 13 discloses superimposing load combinations (gravity, wind, and earthquake loads) on the finite element model of the tower, and providing an optimization that includes the weight of the material for the tower, cross-sectional area and measurements of components of the tower, and page 7, lines 8 - 10 adds the results that provide an optimized tower.)
	As provided on page 5, lines 9 - 11, the superimposing of forces are performed during the finite element analysis during the design check and optimization, with the weight and measurements of components of the tower, with page 6, lines 1 - 2 adds optimization including the weight (initial total weight) and page 6, lines 5 - 7 adds the optimization includes using a plurality of solutions, as shown in Table 4.2 with properties for sections disclosed in Table 4.1.

generating visualization and analysis results for the scenario from the unified description that are displayed to a user in the user interface (Gencturk, page 7, lines 1 - 2 provides the optimization progression shown in a graph in FIG. 4.1, along with page 7, lines 8 - 10 adds the results of the optimization of the tower included in Table 4.2.)

	Gencturk does not expressly disclose:
appurtenances groups and configurations that define the nature and arrangement of appurtenances attached to the telecom tower.

	Priest however discloses:
	appurtenances groups and configurations that define the nature and arrangement of appurtenances attached to the telecom tower (Priest, paragraph [0073] discloses antenna for a cell tower used to transmit and receive signals, and can be provided in groups of up to four for a sector, and paragraph [0159] adds the 3D model created with antennas as well as equipment provided between the antennas.)
	
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element model of a tower with wind, seismic/earthquake as well as gravity load combinations and optimization of the tower teaching of Gencturk with the plurality of antenna in the 3D model of the cell tower design teaching of Priest. The motivation to do so would have been because Priest discloses the benefit of a data cape for developing a 3D model for a telecommunications site, as well as using the 3D model that can be used for planning, engineering, as well as installation functions (Priest, paragraph [0064]).

	For claim 2: The combination of Gencturk and Priest discloses claim 2: The method of claim 1, further comprising: 
storing the scenario to the model file, wherein the model file includes a plurality of scenarios that are each defined by different selections of one or more analysis parameters included in the model file (Gencturk, page 4, lines 1 - 4 discloses the combination of forces used in the initial design and analysis of the tower using computer software, shown in Table 2.1 with regards to the gravity load factor, wind load factor, and earthquake load factor.)
	The use of computer software to perform the analysis of the tower and the load combinations is interpreted to have the data stored on memory for use in the analysis during the execution of the software. 	

For claim 5: The combination of Gencturk and Priest discloses claim 5: The method of claim 2, wherein:
the plurality of scenarios represents a history of changes to analysis parameters for the telecom tower
(Gencturk, page 4 Table 2.1 discloses a plurality of load combinations used in the analysis, including combinations that uses different value for each of the gravity, wind and earthquake load factors, and page 6, lines 35 - 37 adds each load combination was used to perform a structural analysis, in which a plurality of analysis have been performed to evaluate the design checks.)
	With the different combination of loads in each analysis, each combination used in previous analyses are interpreted as previous parameters changed for each analysis performed.

	For claim 7: The combination of Gencturk and Priest disclose claim 7: The method of claim 1, wherein:
the loading definitions include a wind definition and a seismic definition (Gencturk, page 3, lines 46 - 49 discloses wind pressure and seismic design spectrum calculated, with Table 2.1 also provides wind and earthquake load factors.)

For claim 8: The combination of Gencturk and Priest discloses claim 8: The method of claim 1, wherein:
the appurtenances groups and configurations comprise groups and configurations that define the nature and arrangement of equipment attached to the telecom tower (Priest, paragraph [0073] discloses sets of cell site components that includes a plurality of antenna for a cell tower to transmit and receive signals, and can be provided in groups of up to four.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element model of a tower with wind, seismic/earthquake as well as gravity load combinations and optimization of the tower teaching of Gencturk and the plurality of antenna in the 3D model of the cell tower design teaching of Priest with the plurality of antenna and cell site components, also disclosed in Priest. The motivation to do so would have been because Priest discloses the benefit of a data cape for developing a 3D model for a telecommunications site, as well as using the 3D model that can be used for planning, engineering, as well as installation functions (Priest, paragraph [0064]).

For claim 9: The combination of Gencturk and Priest discloses claim 9: The method of claim 1, further comprising: 
dispatching field workers to implement the modification geometries of the scenario in the physical world (Priest, paragraph 0159] discloses contractors making measurements on equipment with regards to the antenna based on the 3D tower model.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element model of a tower with wind, seismic/earthquake as well as gravity load combinations and optimization of the tower teaching of Gencturk and the plurality of antenna in the 3D model of the cell tower design teaching of Priest with the contractors deployed to obtain equipment measurements, also found in Priest. The motivation to do so would have been because Priest discloses the benefit of a data cape for developing a 3D model for a telecommunications site, as well as using the 3D model that can be used for planning, engineering, as well as installation functions (Priest, paragraph [0064]).

For claim 11: The prior art of Gencturk discloses:
wherein the analysis parameters include modification geometries that define changes that can be made to the base geometry of the telecom tower (Gencturk, page 4 provides FIG. 2.1 showing a drawing of the tower, which includes a plurality of sections and the overall height as well as the height of the different sections and weight of the turbine. Page 7, lines 1 - 4 adds that the weight of the tower can be changed during optimization processes, with Table 4.2 provides a group of tower sections and different weights of components.)

loading definitions that define how loads incident on the telecom tower are evaluated (Gencturk, page 3, lines 39 - 40 discloses a measurement of different sections of the tower, as well as the loads and weight of the turbine, shown in FIG. 2.1, and page 4, lines 1 - 2 provides Table 2.1, which provides different load combinations including gravity, wind and earthquake/seismic load factors in the analysis of the tower.)

Gencturk does not expressly disclose:
appurtenances groups and configurations that define the nature and arrangement of appurtenances attached to the telecom tower.

Priest however discloses:
appurtenances groups and configurations that define the nature and arrangement of appurtenances attached to the telecom tower (Priest, paragraph [0073] discloses sets of cell site components that includes a plurality of antenna for a cell tower to transmit and receive signals, and can be provided in groups of up to four.)

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element model of a tower with wind, seismic/earthquake as well as gravity load combinations  and optimization of the tower teaching of Gencturk and the plurality of antenna in the 3D model of the cell tower design teaching of Priest with the plurality of antenna and cell site components, also disclosed in Priest. The motivation to do so would have been because Priest discloses the benefit of a data cape for developing a 3D model for a telecommunications site, as well as using the 3D model that can be used for planning, engineering, as well as installation functions (Priest, paragraph [0064]).

For claim 18: The prior art of Gencturk discloses:
wherein the analysis parameters further include loading definitions that define how loads incident on the structure are evaluated (Gencturk, page 3, lines 39 - 40 discloses a measurement of different sections of the tower, as well as the loads and weight of the turbine, shown in FIG. 2.1, and page 4, lines 1 - 2 provides Table 2.1, which provides different load combinations including gravity, wind and earthquake/seismic load factors in the analysis of the tower.)

Gencturk does not expressly disclose:
appurtenances groups configurations that define the nature and arrangement of appurtenances attached to the structure.

Priest however discloses:
appurtenances groups configurations that define the nature and arrangement of appurtenances attached to the structure (Priest, paragraph [0073] discloses antenna for a cell tower used to transmit and receive signals, and can be provided in groups of up to four for a sector, and paragraph [0159] adds the 3D model created with antennas as well as equipment provided between the antennas.)
	
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element model of a tower with wind, seismic/earthquake as well as gravity load combinations and optimization of the tower teaching of Gencturk with the plurality of antenna in the 3D model of the cell tower design teaching of Priest. The motivation to do so would have been because Priest discloses the benefit of a data cape for developing a 3D model for a telecommunications site, as well as using the 3D model that can be used for planning, engineering, as well as installation functions (Priest, paragraph [0064]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Gencturk et al (“Optimal Design of Lattice Wind Turbine Towers”), in view of Priest et al (U.S. PG Pub 2018/0249343 A1), and further in view of Das et al. (“Modeling and Analysis of Lattice Towers for Wind Turbines”), hereinafter “Das”.

	For claim 3, the combination of Gencturk and Priest discloses the electronic device of claim 1.
	The combination of Gencturk and Priest does not expressly disclose:
wherein the plurality of scenarios share the same base geometry to avoid data duplication.

Das however discloses:
wherein the plurality of scenarios share the same base geometry to avoid data duplication (Das, page 999, left column, lines 17 - 22 discloses the base of the tower is the same for all the models, and page 999, right column, lines 2 - 4 adding a wind turbine modeled static and dynamic loading conditions are applied to the models.)
FIG. 4 shows the models with different shapes but having the same base areas, and the conditions are used with regards to the displacement of different sections of the tower, provided in Table 7 and FIG. 7.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element model of a tower with wind, seismic/earthquake as well as gravity load combinations and optimization of the tower teaching of Gencturk and the plurality of antenna in the 3D model of the cell tower design teaching of Priest with the base area of tower models built the same size in the displacement analysis teaching of Das. The motivation to do so would have been because Das discloses the benefit of designing and analyzing static and dynamic conditions of lattice tower models to produce a safe, stable, and optimum design (Das, page 999, Abstract, lines 3 - 5).

For claim 4: The combination of Gencturk, Priest, and Das discloses 4: The method of claim 3, wherein:
at least two of the plurality of scenarios share one or more analysis parameters included in the model file to avoid data duplication (Gencturk, page 4, Table 2.1 discloses the load combinations that include the same wind load factor for a plurality of combinations, as well as share the same gravity load factor as well as the same load factors in different combinations.)

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gencturk et al (“Optimal Design of Lattice Wind Turbine Towers”), and further in view of Das et al. (“Modeling and Analysis of Lattice Towers for Wind Turbines”), hereinafter “Das”.

	For claim 12, the prior art of Gencturk discloses the electronic device of claim 10.
	The prior art of Gencturk does not expressly disclose:
wherein the plurality of scenarios share the same base geometry to avoid data duplication.

Das however discloses:
wherein the plurality of scenarios share the same base geometry to avoid data duplication (Das, page 999, left column, lines 17 - 22 discloses the base of the tower is the same for all the models, and page 999, right column, lines 2 - 4 adding a wind turbine modeled static and dynamic loading conditions are applied to the models.)
FIG. 4 shows the models with different shapes but having the same base areas, and the conditions are used with regards to the displacement of different sections of the tower, provided in Table 7 and FIG. 7.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the finite element model of a tower with wind, seismic/earthquake as well as gravity load combinations and optimization of the tower teaching of Gencturk with the base area of tower models built the same size in the displacement analysis teaching of Das. The motivation to do so would have been because Das discloses the benefit of designing and analyzing static and dynamic conditions of lattice tower models to produce a safe, stable, and optimum design (Das, page 999, Abstract, lines 3 - 5).

As per claim 19, note the rejections of claim 12 above. The instant claim 19 recites substantially the same limitations as the above rejected claim 12, and is therefore rejected under the same prior art teachings.

Allowable Subject Matter
Claims 6 and 15 are dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art of Gencturk et al (“Optimal Design of Lattice Wind Turbine Towers”) discloses finite element model of a tower, along with a plurality of load combinations, including wind, gravity, and earthquake load combinations, with Priest et al (U.S. PG Pub 2018/0249343 A1) discloses a plurality of antenna and equipment for the tower, and Das et al. (“Modeling and Analysis of Lattice Towers for Wind Turbines”) discloses towers with the same base areas.
In addition, the prior art of Liang et al (CN 111913935 A) discloses the relational database with regards to a wind turbine tower using different tables to store information.
However, none of the references taken either alone or in combination with the prior art of record discloses:
Claims 6 and 15, wherein the model file is structured as a collection of data tables accessed by a relational database process of the design application, the data tables including at least a tower data table that defines the base geometry of the telecom tower, one or more scenario data tables that each define a collection of analysis parameters, and a modification table that defines a modification geometry for the scenario.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
July 28, 2022